DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihajlovic et al. (US Pat. 10,134,457).								Re claim 1, Mihajlovic teaches a device (Figs. 3-5) comprising:			.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mihajlovic et al. (US Pat. 10,134,457) in view of Annunziata et al. (US Pat. 9,647,200)
Re claim 10, Mihajlovic teaches a device (Figs. 3-5) comprising: 			a first memory cell (300), the first memory cell comprising: 				a bottom electrode (324) disposed at a bottom of a pillar, a magnetic tunnel junction (320) over the bottom electrode (324), the magnetic tunnel junction (320) disposed in the pillar, a bipolar selector (314) electrically coupled to the magnetic tunnel 
However, Annunziata an MRAM array with multiple memory cells (Figs. 1-7, Col. 5, lines 62-65) and a dielectric material fill (160) laterally surrounding the pillar.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Mihajlovic as taught by Annunziata and have multiple memory cells in a pillar with a dielectric material fill laterally surrounding the pillar in order to be impervious to water and maintain structural integrity during subsequent BEOL and packaging processes (Col. 6, lines 15-20, Annunziata).
Allowable Subject Matter
Claims 2, 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.					Re claim 2, Mihajlovic teaches the device of claim 1, wherein the bipolar selector comprises: a bottom contact layer (“a multiple-layer selector”, Col. 13, lines 32-34); a 
Re claim 6, Mihajlovic teaches the device of claim 1, wherein the bipolar selector comprises: a bottom contact layer (“a multiple-layer selector”, Col. 13, lines 32-34); a tunnel junction layer (“a multiple-layer selector”, Col. 13, lines 32-34); a top contact layer (“a multiple-layer selector”, Col. 13, lines 32-34),						yet remains explicitly silent to a first interlayer interposed between the bottom contact layer and the tunnel junction layer.
Re claim 11, Mihajlovic in view of Annunziata teaches the device of claim 10, wherein the bipolar selector comprises: a bottom contact (“a multiple-layer selector”, Col. 13, lines 32-34),										yet remains explicitly silent to a first interlayer on the bottom contact, a tunnel layer comprised of MgO with a thickness between 0.5 nm and 5 nm on the first interlayer; a second interlayer on the tunnel layer; and a top contact on the second interlayer.
Claims 3-5 are objected to for at least depending from objected claim 2.
Claims 7-9 are objected to for at least depending from objected claim 6.
Claims 12-14 are objected to for at least depending from objected claim 11.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the method of claim 15, including each of the limitations and specifically etching the top electrode layer to 							Re claim 15, Mihajlovic teaches a method (Figs. 3-5 and 11) comprising: depositing a bottom electrode layer (1102) over a substrate; depositing first film layers of a magnetic tunnel junction (MTJ) (1110) over the bottom electrode layer (1102); depositing second film layers (1112) of a bipolar tunnel junction over the first film layers (1110); depositing a top electrode layer (1114) over the second film layers (1112), 		yet remains explicitly silent to etching the top electrode layer to form a top electrode; etching the second film layers to form a bipolar selector; etching the first film layers to form a MTJ structure, wherein the top electrode, the bipolar selector, and the MTJ structure are aligned in a vertical pillar; and depositing a gap-fill material laterally surrounding the vertical pillar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.				Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        4/12/21